ADETAILED ACTION
This action is in response to the application filed on 28 August 2019.
Claims 1-20 are under examination.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 21 November 2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under U.S.C. 112(b) or 35 U.S.C. 112 (pre-35 AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the  inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitations “a shared access communication element module”, “a shared access processing element module” and “a network communication element module” coupled with functional language without reciting sufficient modifying structure to achieve the function. These claim limitations presumably invoke 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph, and claim 1 is interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof. However, the specification fails to provide descriptions of the structures or algorithms for performing the function of the “a shared access communication element module”, “a shared access processing element module” and “a network communication element module”. Therefore claims 1-12 are indefinite. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,445,127 in view of Smith et al. (US Patent 8,964,685).
Instant  Application (16/553,864) 
Patent  (10,445,127)
1. A network element manager comprising:


a shared access communication element module that receives at least a portion of shared access system data from a shared access system element external to the network element manager;

a shared access processing element module that generates a network element command based on the shared access system data; and

a network communication element module that communicates the network element command to one or more network elements.
1. A system, comprising: a network element manager within a carrier network that includes: 

a shared access communication module coupled to a shared access system element outside the carrier network that receives at least a portion of shared access system data from the shared access system element; 

a shared access processing module that generates a network element command by analyzing the shared access system data; and

 a network communication module that communicates with one or more network elements of the carrier network, the network communication module provides the network element command to the one or more network elements.
2. wherein the one or more network elements comprise a core network element
2. further comprising a core network element among the one or more network elements.
3. wherein the core network element is a virtualized instance hosted by the network element manager.
3. the core network element is a virtualized instance of a core network element hosted by the network element manager.
4. wherein the shared access processing element module further creates and destroys the virtualized instance based at least in part on the shared access system data.
4. the shared access processing element module further creates and destroys the virtualized instance of the core network element based at least in part on the shared access system data.
5. further comprising a regional network element communicatively coupled to the core network element.
5. further comprising a regional network element communicatively coupled to the core network element.
6. wherein the regional network element is a virtualized instance hosted by the network element manager.
6. the regional network element is a virtualized instance of a regional network element hosted by the network element manager.
7. wherein the shared access processing element module further creates and destroys the virtualized instance based at least in part on the shared access system data.
7. the shared access processing element module further creates and destroys the virtualized instance of the regional network element based at least in part on the shared access system data.
8. wherein the shared access communication element module receives information from the shared access system element at least in part by way of an application programming interface of a shared access system.
8. the shared access communication element module receives information from the shared access system element at least in part by way of an application programming interface of a shared access system.
9. further comprising a security element module that enforces security protocols against traffic from at least the shared access system element.
9. further comprising a security element module of the network element manager, the security element module enforces security protocols against traffic from at least the shared access system element.
10. further comprising a shared access sensor element module that receives sensed data from a shared access sensor, the sensed data comprising at least a portion of the shared access system data.
10. further comprising a shared access sensor element module of the network element manager that receives sensed data from a shared access sensor, the sensed data comprising at least a portion of the shared access system data.
11. further comprising a network element tracking element module that monitors the one or more network elements by observing their location, state, capacity, or utilization.
11. further comprising a network element tracking element module of the network element manager that monitors network elements by observing their location, state, capacity, or utilization.
12. further comprising an impact element module that determines that the one or more network elements are impacted by the shared access system data.
12. further comprising an impact element module of the network element manager that determines one or more network elements impacted by the shared access system data.
13. A method, comprising:


receiving, at a network element hypervisor of a network, shared access system data from a shared access system element outside the network;

generating a network command based on the shared access system data; and transmitting the network command to a network element of the network, wherein the network is a core network or a regional network.
13. A method, comprising:

 receiving at least a portion of shared access system data from a shared access system element at a network element manager; 

generating a network command based on analysis of the shared access system data; and transmitting the network command to a network element.
14. wherein the network is a core network, the network command is a core network element command, and the network element is a core network element.
14. the network command is a core network element command and the network element is a core network element.
15. further comprising:

generating a regional network element command based on the core network element command and the core network element; and

transmitting the regional network element command to a regional network element via the core network element.
15. further comprising: 

generating a regional network element command based on the network command and the core network element; and 

transmitting the regional network element command to a regional network element via the core network element.
16. wherein at least one of the core network element command and the regional network command instruct a frequency change to comply with the shared access system data.
16. at least one of the core network command and the regional network command instructing a frequency change to comply with the shared access system data.
17. further comprising determining one or more core network elements or regional network elements impacted by the shared access system data.
17. further comprising determining one or more core network elements or regional network elements impacted by the shared access system data.
18. further comprising creating or destroying a virtualized instance of the network element based on the shared access system data.
18. further comprising creating or destroying a virtualized instance of a core network element or a regional network element based on the shared access system data.
19. further comprising sensing at least a portion of the shared access system data using a sensor.
19. further comprising sensing at least a portion of the shared access system data using a sensor.
20. A non-transitory computer-readable medium storing instructions that cause a processor executing the instructions to effectuate operations comprising:

receiving, at a network element manager comprising the processor, shared access system data from a shared access system element;

generating a network command based on the shared access system data; and transmitting the network command to a network element.
20. A non-transitory computer-readable medium storing instructions that when executed by a processor effectuate operations comprising: 

receiving at least a portion of shared access system data from a shared access system element at a network element manager; 

generating a network command based on analysis of the shared access system data; and transmitting the network command to a network element.


In regarding claim 1 of the instant application, In view of the above, patent claim 1 does not disclose receives at least a portion of shared access system data from a shared access system element external to the network element manager. Smith discloses receives at least a portion of shared access system data from a shared access system element external to the network element manager and wherein the network is a core network or a regional network (Column 24 lines 35-45). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify claim 1 of U.S. patent number 10,445,127 to include receives data from a shared access system element external to the network element manager of Smith. The motivation for combining U.S. patent number 10,445,127 and Smith is to be able to improve resource utilization by communicating the availability of the allocated shares to the second communication system. Dependent claims 2-12 are rejected for same reason stated above.
In regarding claim 13 of the instant application, In view of the above, patent claim 13 does not disclose wherein the network is a core network or a regional network. Smith discloses wherein the network is a core network or a regional network (Column 25 lines 30-35). Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify claim 13 of U.S. patent number 10,445,127 to include specifying the network as a core network or a regional network of Smith. The motivation for combining U.S. patent number 10,445,127 and Smith is to be able to implement seamless handover between core network and access network without losing data during handover process. Dependent claims 14-19 are rejected for same reason stated above.
In regarding claim 20 of the instant application, In view of the above, patent claim 20 does not disclose a network element manager comprising the processor. Smith discloses a network element . Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify claim 20 of U.S. patent number 10,445,127 to include a network element manager comprising the processor of Smith. The motivation for combining U.S. patent number 10,445,127 and Smith is to be able to efficiently process data that is received or data to be transmitted system. 
Conclusion
Any inquiry concerning this communication from the examiner should be directed to ABDULLAHI AHMED whose telephone number is (571) 270-3652. The examiner can normally be reached on M-F 8:00AM-4:30PM.	
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A. A./
Examiner, Art Unit 2472

/HASSAN KIZOU/               Supervisory Patent Examiner, Art Unit 2472